Citation Nr: 0739676	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  07-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to July 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of 
this hearing is of record.  After the hearing, the case was 
held in abeyance for 90 days for the submission of additional 
evidence.  In October 2007, the veteran submitted additional 
evidence that has not been reviewed by the RO.  However, he 
waived RO consideration of the additional evidence (see 
September 2007 statement from the veteran), permitting the 
Board to consider such records in the first instance.  See 
38 C.F.R. § 20.1304(c) (effective October 4, 2004).  In 
October 2007, the Board granted a motion to advance the case 
on the Board's docket due to the veteran's advanced age.

By rating decision in March 2007, the RO granted service 
connection for tinnitus.  The United States Court of Appeals 
for the Federal Circuit has held that the RO's award of 
service connection for a particular disability constitutes a 
full award of benefits on the appeal initiated by the 
veteran's notice of disagreement on such issue.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the 
only issue for the Board's consideration is that listed on 
the preceding page.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and the veteran's current hearing 
loss disability is not shown to be related to an event, 
injury, or disease in service.  





CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issue decided herein, the veteran has been 
advised of VA's duties to notify and assist in the 
development of his claim.  A November 2005 letter from the 
RO, prior to the RO's initial adjudication of this claim in 
August 2006, explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The veteran was also advised to submit any pertinent 
evidence in his possession.  Furthermore, in a March 2006 
letter, he was given notice regarding ratings and effective 
dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was given ample time to respond 
to these letters or supplement the record.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's service medical records (SMRs) has been 
completed.  All available, pertinent postservice treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for a VA audiological examination in February 2007.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  The Board is satisfied that evidentiary 
development is complete; VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.  

II.  Service Connection for Hearing Loss

Service personnel records note that the veteran was assigned 
to a field artillery battalion.  His service medical records 
are silent for complaints or findings related to hearing 
loss.  Specifically, an October 1944 induction examination 
report notes that the veteran had 15/15 whispered voice 
hearing bilaterally.  A June 1946 consultation request and 
report notes that the veteran complained of left-sided 
tinnitus; however, examination of the ears was normal and 
audiological evaluation showed no hearing loss.  The veteran 
received ENT clearance.  

In September 2005, the veteran submitted a claim seeking (in 
pertinent part) service connection for hearing loss.  

A February 2007 VA audio evaluation report notes the 
veteran's complaints of bilateral hearing loss which began 15 
years earlier.  He reported exposure to artillery fire, 
without ear protection, during his military service.  He 
reported that following service, he worked in industrial 
refrigerator repair for 30 years.  On authorized audiological 
evaluation, puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
65
75
LEFT
25
30
45
70
70

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and 60 percent in the left ear.  
After reviewing the veteran's claims file, the examiner 
opined that the veteran's bilateral sensorineural hearing 
loss is not caused by or a result of his military service.  
The examiner stated that hearing loss related to acoustic 
trauma "occurs immediately at the time of insult" and does 
not present with progressive onset.  He noted that the 
veteran's hearing sensitivity was noted to be within normal 
limits at the time of discharge.  

During a September 2007 travel Board hearing, the veteran 
testified that he first noticed problems with his hearing in 
the early 1950s.  He stated that he had no problems with his 
hearing in service and received no treatment for hearing loss 
at that time.  He also stated that no physician had ever 
related his current hearing loss to his military service.

In a statement received in October 2007, I. K., Ph.D., 
F.A.A.A., stated that he saw the veteran for an audiological 
evaluation.  The findings included bilateral sensorineural 
hearing loss.  The private audiologist opined that this was 
noise-induced hearing loss.  He stated, "It is certainly 
within medical probability that [the veteran's] hearing loss 
was initially acquired secondary to the significant noise 
levels that he was exposed to" during service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service incurrence  
or aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss) may be presumed if such 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 
3.385.

It is not in dispute that the veteran was likely exposed to 
acoustic trauma during his military service during World War 
II.  However, his service medical records do not show that he 
ever complained of problems hearing during service.  No 
evidence of hearing loss disability was reported at any time 
during service.  Furthermore, there is no postservice 
evidence of hearing loss complaints in the year following the 
veteran's discharge.  The first postservice evidence of 
hearing loss disability is a February 2007 VA audiological 
assessment.  Consequently, the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112 [for  sensorineural hearing 
loss as organic disease of the nervous system] do not apply.

The veteran has bilateral hearing loss disability as defined 
by 38 C.F.R. § 3.385.  With respect to the etiology of the 
hearing loss, the Board notes that in a 2007 opinion, the 
veteran's private audiologist stated that it was "within 
medical probability" that the veteran's current hearing loss 
is related to his noise exposure during military service.  
The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, the 
private audiologist did not review the veteran's claims file, 
discuss his post-service medical history, or provide reasons 
and bases for his opinion.  
Conversely, the February 2007 VA opinion is clearly against 
the veteran's claim.  The VA examiner opined that there was 
no evidence that the veteran developed hearing loss 
disability while on active duty.  This opinion is based on a 
review of the veteran's entire pertinent medical history, 
including his service medical records and post-service 
medical evidence as noted above.  The VA examiner provided a 
detailed explanation of the rationale for his conclusion, as 
noted above.  Of note, the examiner noted that the veteran 
reported that his bilateral hearing loss began 15 years 
earlier (not during service or within one year thereof).  The 
examiner also opined that hearing loss related to acoustic 
trauma "occurs immediately at the time of insult" and does 
not present with progressive onset.  He noted that, in the 
case at hand, the veteran's hearing was noted to be within 
normal limits at the time of discharge.  In light of the 
foregoing, the Board finds the VA opinion the most probative 
and persuasive evidence in this matter.

The Board also notes that the more than 60 year interval 
between service and the earliest clinical documentation of 
the current hearing loss is, of itself, a factor for 
consideration against a finding that the current disability 
might be service-related.  Significantly, while the veteran 
testified at the Travel Board hearing that he first noticed 
problems hearing in the early 1950s, it was clinically noted 
earlier (on VA examination in February 2007) that he provided 
a history of first noticing a hearing loss about 15 years 
prior, i.e., approximately in 1992).  Because the earlier 
account was more contemporaneous, and the hearing testimony 
is obviously self-serving, and because there is no clinical 
evidence of hearing loss prior to 2005, the Board finds the 
account that he first began noticing a hearing loss in about 
1992 more credible. 

The Board has also considered the veteran's on statements to 
the effect that his hearing loss was incurred during his 
military service.  However, because he is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against the claim, that doctrine does not apply.  See 38  
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


